DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following response to arguments is based on Applicant’s arguments filed on 02 November 2022.

Regarding Previous Claim Objections
Previous objection to claim 20 has been withdrawn in view of the amendment to the objected claims.

Regarding Previous Rejection Under 35 USC § 112
	Previous rejection of claims 1-20 has been withdrawn in view of the amendment to the rejected claims.

Regarding Previous Rejection Under 35 USC § 102/103
Applicant’s arguments [Pages 7-8] with respect to rejection of claim 1 and 13 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).

Regarding claim 1, on pages 7-8, Applicant argues that prior art of record fails to teach “the hair condition sensor comprises a near-infrared (NIR) spectroscopy sensor configured to determine the degree of hair damage based on a content of cysteic acid”.
Newly found reference Patel discloses a hair condition system where hair damaging degree is determined based on an infrared spectroscopy and content of cysteic acid. This determination is disclosed on several equations where hair color is at least one variable for the equations [Paragraphs 123, 137-144]. Therefore, a person having ordinary skills in the art would recognize that the system disclosed by primary reference Chattopadhyay implements the sensors for determining the hair damaging, as in Patel.

Therefore, in view of the above reasons, the Examiner maintains the rejections.

Claim Status
Claims 1-17 and 19-20 have been amended. Thus, claims 1-20 are presented for examination.

Claim Objections
Claim 1 is objected to because of the following informalities:

For claim 1:
In line 5, it should be “wherein [”.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chattopadhyay et al. (US Patent Application Publication No. 2017/0164887) in view of Patel et al. (US Patent Application Publication No. 2003/0172466).

Regarding claim 1, Chattopadhyay teaches a hair condition determining device for providing hair condition information (Fig. 2), comprising:
a first area (left side of hair band 201) and a second area (right side of hair band 201) configured to allow a user's hair to move between the first area and the second area (hair able to move from side to side),
wherein in the first area comprises (i) at least one optical sensor (optical camera 205) for detecting light from a light source (light source 206 providing light to camera 205 [Paragraphs 38, 43, 45-48, 50]) and (ii) a hair condition sensor, the at least one optical sensor comprising a color sensor configured to detect a hair color of the user's hair (color sensor for detecting hair color [Paragraph 11]), the hair condition sensor configured to detect a degree of hair damage of the user's hair (sensors for determining a degree of hair damage [Paragraph 12]),
wherein the second area comprises at least one carrier (the hair band 201 itself is a carrier), and
wherein the first area and the second area are coupled by a connecting element in such a way that the first area and the second area are opposite each other (left side being opposite to right side through the hair band) in such a way that a sensor main measuring direction of the at least one optical sensor is oriented at a predefined angle to a surface of the carrier (different sensors located along the hair band, thus they are implicitly oriented at an angle); [.
However, Chattopadhyay does not explicitly mention wherein: the hair condition sensor comprises a near-infrared (NIR) spectroscopy sensor configured to determine the degree of hair damage based on a content of cysteic acid.
Patel teaches, in a similar field of endeavor of hair conditioning system, the following:
wherein: the hair condition sensor comprises a near-infrared (NIR) spectroscopy sensor configured to determine the degree of hair damage based on a content of cysteic acid (Newly found reference Patel discloses a hair condition system where hair damaging degree is determined based on an infrared spectroscopy and content of cysteic acid. This determination is disclosed on several equations where hair color is at least one variable for the equations [Paragraphs 123, 137-144]. Therefore, a person having ordinary skills in the art would recognize that the system disclosed by primary reference Chattopadhyay implements the sensors for determining the hair damaging, as in Patel).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hair system (as taught by Chattopadhyay) by determining hair degree of damaging (as taught by Patel) for the purpose of adjusting hair coloring results (Patel – Paragraph 12).

Regarding claim 2, Chattopadhyay further teaches the hair condition determination device according to claim 1, wherein the connecting element comprises an elastic material (hair bands are elastic).

Regarding claim 3, Chattopadhyay further teaches the hair condition determination device according to claim 1, wherein the connecting element shows a U-shaped configuration and the first area and the second area are each positioned at an end area of the U-shaped configuration (from Fig. 2 it is seen that the hair band comprises a U-shaped configuration, thus left and right sides to the ends of the hair bands).

Regarding claim 4, Chattopadhyay further teaches the hair condition determination device according to claim 1, further comprising a calibration medium positioned on an area of a surface of the carrier facing the first area, wherein the calibration medium is configured to calibrate the at least one optical sensor (microcontroller 223 is being connected to each of the deployed sensors, hence microcontroller calibrates them [Paragraphs 38-39]).

Regarding claim 5, Chattopadhyay further teaches the hair condition determination device according to claim 4, wherein the calibration medium comprises a ceramic material (microcontroller 223 implicitly comprises ceramic materials).

Regarding claim 6, Chattopadhyay further teaches the hair condition determination device according to claim 1, wherein the color sensor is further configured to detect hair damage via UV light by absorption or reflection (hair condition based on UV light [Paragraph 47]), and wherein the color sensor is configured to detect the hair color of the user’s hair at a first time (color sensor for detecting hair color [Paragraph 11]) and the hair condition sensor is configured to detect the degree of hair damage of the user at a second time (sensors for determining a degree of hair damage [Paragraph 12]), and wherein the first time and the second time lie in a predefined time range ([Paragraphs 72, 83, 89]).

Regarding claim 7, Chattopadhyay further teaches the hair condition determination device according to claim 1, wherein the first area or the second area further comprises an acceleration sensor ([Paragraphs 39, 101]).

Regarding claim 8, Chattopadhyay further teaches the hair condition determination device according to claim 7, wherein the acceleration sensor is configured to detect a movement condition of the hair condition determination device in space ([Paragraphs 39, 101]).

Regarding claim 9, Chattopadhyay further teaches the hair condition determination device according to claim 8, wherein the hair condition determination device further comprises an electronic circuit device ([Paragraph 41]).

Regarding claim 10, Chattopadhyay further teaches the hair condition determination device according to claim 9, wherein the electronic circuit device is at least configured to control an operating condition of the hair condition determination device based on at least one movement condition of the hair condition determination device detected by the acceleration sensor (since accelerometer is included, the movement of the device is being determined and used for the controlling of the device).

Regarding claim 11, Chattopadhyay further teaches the hair condition determination device according to claim 10, wherein: the electronic circuit device is further configured, based on the detected movement condition, to store at least one item of hair condition information detected by the at least one optical sensor in a storage device of the hair condition determination device or in an external storage device, and/or to delete at least one hair condition information from the storage device of the hair condition determination device or from the external storage device, and/or transmit the hair condition information to an external data processing device, and/or to display information based on the hair condition information on a display device of the hair condition determination device and/or on a display device of the external data processing device (hair condition determination data being externally transferred to server 203).

Regarding claim 12, Chattopadhyay further teaches the device according to claim 1, further comprising a mixing device configured to produce an individual hair treatment product for the user by utilizing data recorded by the hair condition determining device (since it is a hair condition system, it is implicitly seen that a solution is seek once it is determined the condition of the user).

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chattopadhyay et al. (US Patent Application Publication No. 2017/0164887) in view of Patel et al. (US Patent Application Publication No. 2003/0172466) and further in view of Hutchings et al. (US Patent Application Publication No. 2015/0342515).

Regarding claim 13, Chattopadhyay teaches a method for providing hair condition information (Fig. 3), comprising:
moving a hair condition determining device along an area of a user's hair at a predefined distance from the user’s hair (hair brush in Fig. 3 to be used by a user at a predetermined distance);
illuminating the user’s hair with at least one light source (light source illuminating the hair from a light source [Paragraph 29]);
during illumination, detecting a portion of light which has interacted with the user’s hair with at least one first sensor (camera detects illuminated hair [Paragraph 34]), the at least one first sensor comprising a color sensor configured to detect a hair color of the user's hair (color sensor for detecting hair color [Paragraph 11]);
detecting at least one degree of hair damage by utilizing a [(sensors for determining a degree of hair damage [Paragraph 12]), [
[
processing of a detected hair condition information [(detected hair condition is processed by circuitry [Paragraphs 38, 43, 45-48, 50]).
However, Chattopadhyay does not explicitly mention:
a) near-infrared (NIR) spectroscopy… configured to determine the at least one degree of hair damage based on a content of cysteic acid.
b) detecting at least one movement pattern during a movement of the hair condition determining device in space by utilizing an acceleration sensor… based on the detected movement pattern.
Patel teaches, in a similar field of endeavor of hair conditioning system, the following:
a) near-infrared (NIR) spectroscopy… configured to determine the at least one degree of hair damage based on a content of cysteic acid (Newly found reference Patel discloses a hair condition system where hair damaging degree is determined based on an infrared spectroscopy and content of cysteic acid. This determination is disclosed on several equations where hair color is at least one variable for the equations [Paragraphs 123, 137-144]. Therefore, a person having ordinary skills in the art would recognize that the system disclosed by primary reference Chattopadhyay implements the sensors for determining the hair damaging, as in Patel).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hair system (as taught by Chattopadhyay) by determining hair degree of damaging (as taught by Patel) for the purpose of adjusting hair coloring results (Patel – Paragraph 12).
But, the combination of Chattopadhyay and Patel does not explicitly mention:
b) detecting at least one movement pattern during a movement of the hair condition determining device in space by utilizing an acceleration sensor… based on the detected movement pattern.
Hutchings teaches, in a similar field of endeavor of hair systems, the following:
b) detecting at least one movement pattern during a movement of the hair condition determining device in space by utilizing an acceleration sensor… based on the detected at least one movement pattern (patterns on movement at brushing, thus being used for the determination of the hair condition [Paragraph 52]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hair system (as taught by Chattopadhyay) by determining hair degree of damaging (as taught by Patel) by determining a movement pattern (as taught by Hutchings) for the purpose of better interpretation of the forces of the device (Hutchings – Paragraph 4).

Regarding claim 14, Chattopadhyay further teaches the method according to claim 13, wherein the processing comprises at least one of the following: storing the detected hair condition information in a storage device upon detection of a first movement pattern; deleting at least one of the detected hair condition information stored in the storage device upon detection of a second movement pattern; transmitting the detected hair condition information to an external data processing device and/or to an external storage device when a third movement pattern is detected; and displaying information based on the detected hair condition information on a display device of the hair condition determining device and/or on a display device of the external data processing device upon detection of a fourth movement pattern (hair condition determination data being externally transferred to server 203).

Regarding claim 15, Chattopadhyay further teaches the method according to claim 13, the method further comprising: performing a detection of a hair color at a first time (color sensor for detecting hair color [Paragraph 11]); and performing the detection of the at least one degree of hair damage at a second time (sensors for determining a degree of hair damage [Paragraph 12]), the first time and the second time being within a predefined time range ([Paragraphs 72, 83, 89]).

Regarding claim 16, Chattopadhyay further teaches the method according to claim 15, wherein: performing the detection of the hair color at the first time comprises detecting the portion of light which has interacted with the user’s hair with the first sensor (camera detects illuminated hair [Paragraph 34]).

Regarding claim 17, Chattopadhyay further teaches the method according to claim 13, further comprising: producing an individual hair treatment product for the user by utilizing data recorded by the hair condition determining device (since it is a hair condition system, it is implicitly seen that a solution is seek once it is determined the condition of the user).

Regarding claim 18, Chattopadhyay further teaches the method according to claim 17, wherein producing the individual hair treatment product comprises producing the individual hair treatment product specifically designed to reduce the hair damage of the user (since it is a hair condition system, it is implicitly seen that a solution is seek once it is determined the condition of the user).

Regarding claim 19, Chattopadhyay further teaches the method according to claim 13, wherein: moving the hair condition determining device along the user's hair comprises placing the user's hair between the first area and the second area of the hair condition determining device (hair will be placed within the device).

Regarding claim 20, Chattopadhyay further teaches the method according to claim 19, wherein: the first area and the second area wherein the first area and the second area are coupled by a connecting element (left side being opposite to right side through the hair band).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 3, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633